Citation Nr: 9925426	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  97-19 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for service-connected 
mental deficiency with psychotic reaction, currently 
evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and the veteran





ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The appellant is the wife and guardian of the veteran, who 
has been declared incompetent.  The veteran served on active 
duty from November 1942 to July 1943 and from November 1946 
to March 1949.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which an evaluation in excess of 50 
percent disabling was denied for service-connected ental 
deficiency with psychotic reaction.  


REMAND

The appellant contends that an evaluation in excess of 50 
percent disabling is warranted for the veteran's service-
connected mental deficiency with psychotic reaction.  Having 
reviewed the record, the Board has concluded that further 
evidentiary development must be conducted prior to 
adjudication of the claim on appeal.

Specifically, the record indicates that the veteran's most 
recent VA psychiatric examination was conducted in September 
1995.  At that time, the examiner commented that diagnoses 
(pending further evaluations) included generalized anxiety 
disorder, estimated mild mental retardation, and dementia not 
otherwise specified.  The examiner indicated that the veteran 
currently appeared to be developing dementia superimposed on 
pre-existing disorders, and it was recommended that he 
undergo psychological testing for memory impairment.  It does 
not appear that such psychological testing was conducted in 
accordance with the examiner's recommendation.  In addition, 
the examination report did not include a multi-axial 
diagnosis and a Global Assessment of Functioning (GAF) score 
was not provided.  

On remand, therefore, the veteran will be afforded a new VA 
psychiatric examination in order to ascertain the exact 
nature and severity of the symptomatology associated with his 
service-connected mental deficiency with psychotic reaction, 
to include evaluation of memory impairment.  The examination 
will include the recommended psychological testing for 
evaluation of memory impairment as well as those tests which 
can provide information as to the degree of occupational and 
social impairment associated with the veteran's service-
connected mental disability.  In addition, the new 
examination will be conducted in light of the revised 
criteria pertaining to the evaluation of mental disorders 
which became effective in November 1996.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the appellant 
in order to request information as to the 
dates and locations of all recent 
treatment the veteran has received for 
his mental problems, from either VA or 
private sources.  Utilizing the 
information provided by the appellant, 
the RO should contact all named 
caregivers and facilities in order to 
request copies of the veteran's treatment 
records, apart from those records which 
have been associated with the claims 
folder.  In particular, the RO should 
contact the VAMC in Jackson, Mississippi, 
where the veteran has been followed in 
the mental health clinic, in order to 
request copies of the veteran's treatment 
records from 1995 until the present time.  

2.  On completion of the foregoing, the 
RO should schedule a social and 
industrial survey, to include an 
interview of both the appellant and the 
veteran by a certified social worker 
which focuses on the veteran's social and 
occupational adaptation, with particular 
emphasis on the effects of his service-
connected mental disability on his daily 
functioning. This survey should be 
conducted prior to the psychiatric 
examination which is discussed in 
Paragraph 3, and the interviewer's report 
should be included in the claims folder 
for review by the examining physician.  

3.  The RO should schedule the veteran 
for a mental disorders examination by a 
VA psychiatrist.  All special 
tests/studies should be conducted as 
indicated, to include psychological 
testing for memory impairment, and the 
report of such psychological testing 
should be associated with the claims 
folder.  The examiner should provide 
complete multi-axial psychiatric 
diagnoses, to include the assignment of a 
Global Assessment of Functioning (GAF) 
score, with an explanation of what the 
assigned score represents with regard to 
the veteran's service-connected mental 
deficiency with psychotic reaction.  The 
examination should be conducted in 
accordance with the Diagnostic and 
Statistical Manual for Evaluations of 
Mental Disorders (DSM-IV).  Following the 
examination and after a complete review 
of the medical history available in the 
claims folder, the examiner should 
identify and discuss the psychiatric 
symptomatology which is attributable to 
the veteran's service-connected mental 
disability, to include a discussion of 
degree of occupational and social 
impairment associated therewith.  In 
particular, the examiner should comment 
on whether this disability is productive 
of suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
period of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances; an 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living; 
disorientation to time or place; or 
memory loss for names of close relatives, 
own occupation, or own name.  If 
possible, the examiner should 
differentiate any currently manifested 
psychiatric symptomatology or memory 
impairment which is associated with 
nonservice-connected mental or 
psychiatric disorders, to include 
dementia.  

As noted, the veteran's medical history 
should be reviewed and to that end, a 
copy of this remand must be provided to 
the examiner along with the claims 
folder.  In addition, the examiner should 
be provided with a copy of the recently 
amended rating criteria pertaining to 
mental disorders, so that the examination 
may be conducted in light thereof.  The 
requested opinions and objective findings 
should be made on the basis of sound 
medical judgment without resort to 
conjecture, and if any requested opinion 
or finding cannot be provided the reasons 
therefor should be fully documented in 
the examination report.  Complete 
rationales and bases should be provided 
for any opinions given or conclusions 
reached.  

4.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the VA examiner 
is illegible or it does not contain all 
of the requested opinions and/or 
objective findings, it should be returned 
for correction and completion.  

5.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim based on all 
of the evidence which is now of record, 
in order to determine whether a favorable 
outcome is now warranted.  If the 
decision remains adverse, the RO should 
provide the appellant and his 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further action, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











